Order
PER CURIAM.
Court-appointed counsel appeals from the judgment entered upon his motion for attorney’s fees for his representation of C.B. (Mother) in her appeal from the judgments terminating her parental rights to her two children. Counsel claims the court abused its discretion in awarding only a portion of the fees and expenses billed.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).